                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                        CIVIL ACTION NO. 3:18-CV-00630-KDB
 ACE MOTOR ACCEPTANCE
 CORPORATION,

                 Plaintiff,

     v.                                                           ORDER

 FLASH AUTOS, LLC
 ROBERT MCCOY, III
 MCCOY JOINT REVOCABLE
 TRUST
 MISTY MCCOY
 ROBERT MCCOY JR.
 MCCOY MOTORS, LLC
 MCCOY MOTORS, LLC,

                 Defendants.


          THIS MATTER is before the Court on its own motion. This Court finds that the McCoy

Defendants’ financial disclosures (Doc. No. 47) in response to the Court’s September 20, 2019

Order to be wholly inadequate. McCoy Defendants were ordered to “file with this Court net worth

statements reflecting all assets, all liabilities, all sources of income, and all expenditures made as

of August 1, 2018 and as of September 19, 2019.” (Doc. No. 40, at 3) (emphasis added). The

financial disclosures filed on October 20, 2019 do not comply with the Court’s Order.

          IT IS HEREBY ORDERED that the McCoy Defendants file financial statements

reflecting all transfers of funds over $1,000 made anytime between August 1, 2018 and September

19, 2019. This includes, but is not limited to, any transfers of assets to Robert McCoy, III, and/or

Flash Autos, LLC. These statements should be filed within 30 days of the issuance of this Order.
Signed: October 28, 2019
